Case 2:21-cv-00778-TAD-KK Document 156 Filed 08/25/21 Page 1 of 3 PageID #: 2909




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

                                                )
 STATE OF LOUISIANA, ET AL.                     )
                                                )
         Plaintiffs,                            )         Case No. 2:21-cv-00778
                                                )
                 v.                             )
                                                )         Honorable Judge Terry A. Doughty
 JOSEPH R. BIDEN, JR., in his official capacity )
 as President of the United States, ET AL.      )         Magistrate Judge Kathleen Kay
                                                )
         Defendants.                            )
                                                )

   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE

        Defendants respectfully submit this response to Plaintiffs’ Request for Judicial Notice

 (Request), Doc. 148. In that Request, Plaintiffs ask the Court to take judicial notice of testimony

 by Secretary of the Interior Debra Haaland before the Senate Committee on Energy & Natural

 Resources that is purportedly relevant to jurisdictional issues in Defendants’ Motion to Dismiss,

 Doc. 128. While Defendants do not oppose the Court taking judicial notice of the fact that the

 Secretary testified, Defendants do object to the Court taking notice of Plaintiffs’ characterization

 of the content of that testimony and to its relevance.

        First, Plaintiffs’ Request wrongly suggests that testimony from July 27, 2021, is

 somehow relevant to whether the Court has jurisdiction over the Complaint, which Plaintiffs

 filed over four months earlier on March 24, 2021. To the contrary, jurisdiction must exist “when

 the suit was filed.” Davis v. FEC, 554 U.S. 724, 734 (2008). The testimony is irrelevant

 because it does not describe agency actions in place on March 24, 2021.

        Second, the Federal Rules of Evidence make clear that the Court cannot take judicial

 notice of Plaintiffs’ characterization of the Secretary’s testimony. Rule 201(b) restricts judicial

 notice to facts that are “not subject to reasonable dispute.” As explained in Defendants’


                                                   1
Case 2:21-cv-00778-TAD-KK Document 156 Filed 08/25/21 Page 2 of 3 PageID #: 2910




 Memorandum in Opposition to Plaintiffs’ Motion for Order to Show Cause and Compel

 Compliance with Preliminary Injunction, Doc. 155, at 6–9 & nn.4–5, Defendants believe that the

 Plaintiffs have significantly mischaracterized the Secretary’s testimony.

        In sum, while Defendants do not object to the Court taking judicial notice of the fact of

 the testimony, Defendants disagree that the testimony has any relevance to the jurisdictional

 issues in Defendants’ Motion to Dismiss or that Plaintiffs’ characterization of its content is within

 the proper scope of the judicial notice rule.

        Respectfully submitted this 25th day of August, 2021.

                                                        TODD KIM
                                                        Assistant Attorney General
                                                        Environment & Natural Resources Division
                                                        U.S. Department of Justice

                                                        /s/    Michael S. Sawyer
                                                        THOMAS W. PORTS, JR.
                                                        MICHAEL S. SAWYER
                                                        Trial Attorneys, Natural Resources Section
                                                        Ben Franklin Station, P.O. Box 7611
                                                        Washington, D.C. 20044-7611
                                                        Telephone:     (202) 305-5492 (Ports)
                                                                       (202) 514-5273 (Sawyer)
                                                        Fax:           (202) 305-0506
                                                        Email:         Thomas.Ports.Jr@usdoj.gov
                                                                       Michael.Sawyer@usdoj.gov

                                                        Counsel for Defendants




                                                   2
Case 2:21-cv-00778-TAD-KK Document 156 Filed 08/25/21 Page 3 of 3 PageID #: 2911




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 25, 2021, I filed the foregoing document

  electronically through the CM/ECF system, which caused all parties or counsel of record to

  be served by electronic means, as more fully reflected on the Notice of Electronic Filing.


                                                     /s/ Michael S. Sawyer
                                                      Michael S. Sawyer




                                                 3
